Title: Abigail Adams’ Diary of a Tour from London to Plymouth, 20–28 July 1787
From: Adams, Abigail
To: 


        MS (M/AA/1, APM Reel 197). PRINTED: JA, D&A, 3:203–208. AA’s Diary of the family’s trip through west England describes only the first nine days of their month-long excursion. For the period it covers, the Diary provides considerable detail on the family’s activities. AA notes all of their stops, where they lodged (and the quality of those lodgings), and who they met, as well as historical facts about some of the sites. Not surprisingly, she also takes the opportunity to comment on the impoverished state of English society: “Through a Country as fertile as Eden and cultivated like a Garden you see nothing but misirable low thatchd Huts moulderd by time with a small old fashiond glass window perhaps two in the whole House. . . . On some lone Heath a Shepeards Cottage strikes your Eye, who with his trusty dog is the keeper of a vast flock owned by some Lord, or Duke. If poverty, hunger and want should tempt him to slay the poorest Lamb of the flock, the penal Laws of this Land of freedom would take his Life.” The journal breaks off abruptly, mid-sentence, in the midst of AA’s description of their visit to Exeter, where they met with members of Richard Cranch’s family.
        JA and AA2 also kept journals of their travels. JA’s notes (printed at D&A, 3:208–212) contain only one lengthy entry and are otherwise fragmentary. AA2’s comments (printed in AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... Edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–[1849]; 3 vols., 1:84–94) are more extensive, but no manuscript copy is extant, and the printed version is somewhat unreliable, therefore it has not been reprinted here. Still, both supplement AA’s Diary, as well as the correspondence printed below, in recording the family’s tour.
      